Citation Nr: 1443578	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a right forehead scar.  

2. Entitlement to a rating in excess of 10 percent for low back disability.  

3. Entitlement to a compensable rating for left ear sensorineural hearing loss.  

4. Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's March 2011 VA Form 9, substantive appeal, he requested a hearing before the Board and stated that he did not wish to be present at the hearing.  In July 2014, the Veteran's representative submitted an appellant's brief on behalf of the Veteran.  

The issues of increased ratings for a right forehead scar, a low back disability, and for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 2009 rating decision by RO denied the Veteran's claim of service connection for a right ear hearing loss disability based on a finding that the Veteran did not have a right ear hearing loss disability under VA regulations.  

2. Some of the evidence received since the March 2009 RO decision is new; however, none of it is material because it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right ear hearing loss disability.  



CONCLUSION OF LAW

Evidence received since the March 2009 RO decision that denied entitlement to service connection for a right ear hearing loss disability is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  By correspondence dated in February 2010, VA notified the Veteran in accordance with Kent, and explained the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  The claim on appeal was readjudicated by the RO in the December 2011 statement of the case (SOC).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded VA examinations in April 2009 and March 2010.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Generally, an RO rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303; 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

A claim by the Veteran for entitlement to service connection for a right ear hearing loss disability was denied by the RO in March 2009; he was notified of the decision the same month.  Evidence of record at that time failed to show a hearing loss disability as defined under 38 C.F.R. § 3.385.  The Veteran did not appeal the March 2009 denial, or submit evidence that would be considered "new and material" within one year of the notification letter.  Specifically, the evidence received since the March 2009 does not show a right ear hearing loss disability under VA regulations.  Consequently, the March 2009 rating decision is final.  38 U.S.C.A. § 7105.  

In November 2009, the Veteran filed to reopen the claim of service connection for a right ear hearing loss disability.  In the June 2010 rating decision currently on appeal, the RO reopened the claim and addressed the issue on the merits.  Notwithstanding, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id. at 1383.  

Evidence of record at the time of the final March 2009 rating decision consisted of the Veteran's STRs, VA treatment records, and statements of the Veteran.  

The Veteran's STRs are silent for any complaints, treatment, findings, or diagnosis related to right ear hearing loss.  On March 1968 enlistment examination, audiometry of the right ear revealed that puretone thresholds were 0 decibels at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz.  

On October 2008 VA audiological evaluation, audiometry of the right ear revealed that puretone thresholds, in decibels, were 10 at 500 Hz, 10 at 1000 Hz, 25 at 2000 Hz, 25 at 3000 Hz, and 30 at 4000 Hz.  Speech recognition (by Maryland CNC word list) was 96 percent in the right ear

On December 2008 VA examination, audiometry revealed that puretone thresholds, in decibels, were 20 at 500 Hz, 10 at 1000 Hz, 25 at 2000 Hz, 25 at 3000 Hz, and 30 at 4000 Hz.  Speech recognition (by Maryland CNC word list) was 96 percent in the right ear.  

Evidence added to the record since the March 2009 final denial includes VA treatment records, a March 2010 VA examination report, and statements of the Veteran.  

March and June 2010 VA treatment records indicate that magnetic resonance imaging (MRI) and a computed tomography (CT) scan of the Veteran's head did not reveal any abnormalities of the right ear.  

On March 2010 VA examination, audiometry of the right ear revealed that puretone thresholds, in decibels, were 10 at 500 Hz, 10 at 1000 Hz, 25 at 2000 Hz, 25 at 3000 Hz, and 35 at 4000 Hz.  Speech recognition (by Maryland CNC word list) was 96 percent in the right ear.  

The Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a right ear hearing loss disability; therefore the Veteran's claim to reopen is denied.  The March and June 2010 VA treatment records and the March 2010 VA examination report are new; however, they are not material as they do not indicate that the Veteran has a right ear hearing loss disability under VA regulations.  The Veteran's initial claim of service connection for a right ear hearing loss disability was denied in March 2009 because the audiometric findings did not reflect that the Veteran met the criteria for a right ear hearing loss disability under 38 C.F.R. § 3.385, an essential element for service connection.  The newly received audiology reports still do not raise the reasonable possibility that the Veteran meets this essential element.  

The Board has also considered the Veteran's statements that he perceives a decrease in the hearing acuity of his right ear.  The Board finds no reason to doubt the credibility of his assertions.  However, a hearing loss disability for VA purposes is defined by regulation (see 38 C.F.R. § 3.385) and established by audiometry specified by regulation (see 38 C.F.R. § 4.85).  Consequently, the Board finds that the Veteran's statements do not provide adequate evidence of a current diagnosis.  In addition, it is not the burden of VA to provide the Veteran with an examination prior to reopening a claim.  

In summary, the newly received evidence is not material as it does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the claim of service connection for a right ear hearing loss disability is not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran (under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for a right ear hearing loss disability, the appeal is denied.  


REMAND

The Veteran asserts that his service-connected right forehead scar, low back, and left ear hearing loss disabilities have increased in severity.  His most recent VA examinations were in February and March 2010 (more than 4 years ago).  In his statements and those of his representative, it is essentially alleged that he has subsequently developed additional symptoms.  As the record indicates that the Veteran's service-connected right forehead scar, low back, and left ear hearing loss disabilities have increased in severity since the most recent examinations, a remand for additional VA examinations in order to ascertain the current severity of those disabilities is necessary.  

Additionally, the record reflects that the Veteran receives ongoing VA treatment for his service-connected disabilities.  The most recent records of VA treatment in the record are from January 2010.  Updated VA treatment records are constructively of record and may contain pertinent information.  Therefore, development to secure updated VA treatment records is needed.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must secure any and all medical records (not already in the record) of VA evaluations and/or treatment the Veteran has received for his service-connected right forehead scar, low back disability, and hearing loss since January 2010.  

2. Thereafter, the AOJ should arrange for the Veteran to be afforded an examination by an appropriate medical professional to determine the current severity of his service-connected right forehead scar.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  

3. The AOJ should arrange for the Veteran to be afforded an audiological examination to determine the current severity of his service-connected left ear hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.

4. The AOJ should also arrange for the Veteran to be afforded an orthopedic examination to determine the current severity of his service-connected low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary for proper evaluation must be completed.  All findings should be described in detail; the findings must include range of motion studies, with notation of all further limitations due to factors such as pain, use, etc.  

5. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


